Pfeifer, J.
{¶ 1} On March 23, 1998, appellee, Leo H. Peoples, was sentenced to a five-year determinate prison term for second-degree felonious assault and a consecutive three-year mandatory prison term for a firearm specification. On October 10, 2001, after serving the mandatory sentence and more than 180 days of the five-year sentence, Peoples filed a motion for a reduction in sentence through judicial release pursuant to former R.C. 2929.20(B)(3). The trial court granted the motion. On appeal, the court of appeals affirmed the trial court’s ruling, on the basis that former R.C. 2929.20(B)(3) as applied to offenders sentenced to five-year prison terms violates the Equal Protection Clause of the Ohio and United States Constitutions. The court of appeals determined that its decision was in conflict with that of another district and, in a separate opinion, sustained the state’s motion to certify a conflict. The court of appeals certified the following question:
{¶ 2} ‘Whether R.C. 2929.20(B)(3) as in effect until March 23, 2000, violates principles of equal protection set forth in the Ohio and United States Constitutions.”
{¶ 3} We determined that a conflict existed and also accepted a discretionary appeal.
{¶ 4} For the reasons that follow, we hold that former R.C. 2929.20(B)(3) as in effect until March 23, 2000, violates the Equal Protection Clause of Section 2, Article I of the Ohio Constitution. Because of our holding, we need not consider whether R.C. 2929.20(B)(3) violates the Equal Protection Clause of the United States Constitution.
{¶ 5} Equal protection analysis begins with the rebuttable presumption that statutes are constitutional. Adamsky v. Buckeye Local School Dist. (1995), 73 Ohio St.3d 360, 361, 653 N.E.2d 212, citing State ex rel. Dickman v. Defenbacher *462(1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E.2d 59, paragraph one of the syllabus; and Schwan v. Riverside Methodist Hosp. (1983), 6 Ohio St.3d 300, 6 OBR 361, 452 N.E.2d 1337. “ ‘Equal protection of the law means the protection of equal laws. It does not preclude class legislation or class action provided there is a reasonable basis for such classification. The prohibition against the denial of equal protection of the laws requires that the law shall have an equality of operation on persons according to their relation. So long as the laws are applicable to all persons under like circumstances and do not subject individuals to an arbitrary exercise of power and operate alike upon all persons similarly situated, it suffices the constitutional prohibition against the denial of equal protection of the laws.’ ” Conley v. Shearer (1992), 64 Ohio St.3d 284, 288-289, 595 N.E.2d 862, quoting Dayton v. Keys (1969), 21 Ohio Misc. 105, 114, 50 O.O.2d 29, 252 N.E.2d 655.
{¶ 6} We need not even reach the equal protection issue if all offenders in a class are treated equally. Conley, 64 Ohio St.3d at 290, 595 N.E.2d 862 (“where there is no classification, there is no discrimination which would offend the Equal Protection Clauses of either the United States or Ohio Constitutions”). See State v. Thompkins (1996), 75 Ohio St.3d 558, 561, 664 N.E.2d 926. Under former R.C. 2929.20(B)(3), eligible offenders sentenced to a prison term of five years or more but fewer than ten years may apply for judicial release after serving five years. 1997 Sub.H.B. No. 151, 147 Ohio Laws, Part I, 469-470. This class of offenders includes offenders who have been sentenced to exactly five years. All members of the class other than those sentenced to exactly five years may apply for judicial release after serving five years. Offenders sentenced to exactly five years are unable to apply for judicial release because their prison terms expire the same day that they are first allowed to apply for judicial release. We conclude that offenders sentenced to exactly five years are treated differently from other members of the class because they are unable to apply for judicial release.
{¶ 7} The next step in equal protection analysis is to determine whether “a fundamental interest or suspect class is involved.” Conley, 64 Ohio St.3d at 289, 595 N.E.2d 862. See Adamsky, 73 Ohio St.3d at 362, 653 N.E.2d 212. We conclude, and the parties do not contest, that the classification in this case does not involve a fundamental interest or a suspect class. Accordingly, “the classification will be subject to a ‘rational basis’ level of scrutiny.” Roseman v. Firemen & Policemen’s Death Benefit Fund (1993), 66 Ohio St.3d 443, 447, 613 N.E.2d 574. Under rational-basis scrutiny, a statute will be held constitutional “if it bears a rational relationship to a legitimate governmental interest.” Id. In applying this standard, we have stated that classifications “are invalid only if they bear no relation to the state’s goals and no ground can be conceived to justify them.” Thompkins, 75 Ohio St.3d at 561, 664 N.E.2d 926. See Fabrey v. McDonald Village Police Dept. (1994), 70 Ohio St.3d 351, 353, 639 N.E.2d 31.
*463{¶ 8} “The overriding purposes of felony sentencing are to protect the public from future crime by the offender and others and to punish the offender.” R.C. 2929.11(A). We conclude that denying judicial release to offenders sentenced to five years while allowing it for offenders sentenced to longer prison terms is not rationally related to public safety or to punishment. See State v. Strausbaugh (1997), 87 Ohio Misc.2d 31, 34, 688 N.E.2d 1149 (“A person serving a five-year sentence should be a better candidate for judicial release than a person serving an eight-year sentence in most, if not all, situations”). Further, public safety would not be undermined by allowing offenders sentenced to exactly five years to be eligible for judicial release, because the trial court has discretion to deny judicial release to an offender believed to be a threat to the public. R.C. 2929.20(H).
{¶ 9} The state also has a legitimate interest in containing the costs of criminal sentences. R.C. 2929.13(A). We fail to see how preventing offenders sentenced to exactly five years from applying for judicial release helps contain costs when it requires the state to pay the costs of incarcerating offenders for a longer period of time than if they were judicially released.
{¶ 10} The state has not provided and we cannot conceive of other grounds that provide a rational reason for disparate treatment within the classification. “If there is some rational, reasonable basis for the distinctions made in R.C. 2929.20, and the restrictions it places upon the court, it is not apparent to this court.” Strausbaugh, 87 Ohio Misc.2d. at 34, 688 N.E.2d 1149. We hold that R.C. 2929.20(B)(3) as in effect until March 23, 2000, violates the Equal Protection Clause of Section 2, Article I of the Ohio Constitution. We affirm the ruling of the court of appeals that Peoples’s motion for judicial release was timely filed. The trial court did not make findings under R.C. 2929.20(H)(1) and (2); accordingly, this cause is remanded to the trial court to determine whether Peoples should be granted judicial release.
Judgment affirmed in part and cause remanded.
Moyer, C.J., and F.E. Sweeney, J., concur.
O’Donnell, J., concurs separately.
Resnick, Lundberg Stratton and O’Connor, JJ., dissent.